O’Connor, J.,
concurring in judgment.
{¶ 19} I concur in judgment but write separately to clarify that the misconduct that respondent engaged in was in fact contrary to law and may have caused the mortgage to be invalid.
{¶20} A mortgage must be signed by the mortgagor or mortgagors and acknowledged before a judge, clerk of court, county auditor, county engineer, notary public, or mayor for certification. R.C. 5301.01(A). In the instant matter, the mortgage was not signed by one of the mortgagors, respondent’s wife. Rather, her name was signed on her behalf by the co-mortgagor, respondent, in violation of R.C. 5301.01(A). There is no procedure in the Revised Code to give authority to sign a mortgage on another’s behalf other than a valid power of attorney.
{¶ 21} R.C. 5309.74 states: “Before any person can convey, transfer, charge, or deal with any registered land, or any interest therein, as an attorney in fact for another, the deed or instrument empowering such person to so act shall be filed with the county recorder, and a memorial thereof entered upon the registered certificate of title giving the exact time of the filing.” Further, R.C. 1337.04 requires that “[a] power of attorney for the conveyance, mortgage, or lease of an interest in real property must be recorded in the office of the county recorder of the county in which such property is situated, previous to the recording of a deed, mortgage, or lease by virtue of such power of attorney.”
{¶ 22} Although the majority suggests that respondent had authority to sign the documents on his wife’s behalf, simple authority is insufficient. Real property conveyances, including mortgages, require a recorded power of attorney before one may sign for another. R.C. 5309.74 and 1337.04. A failure to properly acknowledge a mortgage may result in its being unenforceable against third parties. Citizens Natl. Bank in Zanesville v. Denison (1956), 165 Ohio St. 89, 95, 59 O.O. 96, 133 N.E.2d 329.
Jonathan E. Coughlan, Disciplinary Counsel, and Joseph M. Caligiuri, for relator.
Howard Joel Freedman, pro se.
{¶ 23} Therefore, respondent’s actions constituted no light matter. However, I believe that the sanction imposed is appropriate in the particular circumstances of this case and thus concur in the judgment.
Moyer, C.J., and Lundberg Stratton, J., concur in the foregoing opinion.